      Case 1:17-cv-09909-PAE-KNF Document 105 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TABOOLA, INC.,

                                        Plaintiff,                  17 Civ. 9909 (PAE) (KNF)

                        -v-                                                   ORDER

 EZOIC INC. and DWAYNE LAFLEUR,

                                        Defendants.

PAUL A. ENGELMAYER, District Judge:

       The Court has received an objection from plaintiff Taboola Inc. to the magistrate judge’s

decision not to extend the period for discovery. The Court directs defendants to submit a

memorandum with their views on this issue by Thursday, January 28, 2021. The Court notes that

Taboola has separately submitted a letter in response to the defendants’ letter in anticipation of a

potential motion for summary judgment. Pending the Court’s resolution of the application to

reopen discovery, the Court does not require any further pre-motion letters with regard to

potential summary judgment motions, including as to the cross-motion for summary judgment

that Taboola’s letter anticipates



                                                             PaJA.�
       SO ORDERED.

                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: January 25, 2021
       New York, New York




                                                     1
